Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION- Election/Restriction- species restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an 
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.  This application contains claims directed to more than one species of the generic invention.  These species are deemed to be not so linked as to form a single general inventive concept under PCT Rule 13.1.  Under PCT Rule 13.2, they lack the same or corresponding special technical features, because each species has a different structure and different biological, chemical and therapeutic/ pharmaceutical properties (different first probiotics, different species of bacteria in the genera of the first probiotics, different second probiotics, different first fiber components, different categories of second fiber components, different second fiber components in each category, different first CECs (circulation-enhancing components, different categories of second CECs, different second CECs in each category).  Because the claimed species are not art-recognized equivalents, the species restrictions are proper.  
The species are as follows.
a) In claim 1, Applicant must elect one, or more than one of the effects of the composition (the detoxification system) on the body.  Applicant must indicate the exact number of items elected and the exact identity of each item elected.
b) In claim 3, Applicant must elect one or more than one of the bacterial genera that correspond to the first probiotic.  Applicant must indicate the exact number of items elected and the exact identity of each item elected.
c) In accordance with the election in claim 3, for each genus elected, in claim 5, Applicant must elect one or more than one species that corresponds to that genus, for the first probiotic.  Applicant must indicate the exact number of items elected and the exact identity of each item elected.
d) In claim 16, Applicant must elect one or more than one of the first CECs (circulation-enhancing components) listed in the claim.  Applicant must indicate the exact number of items elected and the exact identity of each item elected.

f) In claim 24, Applicant must elect one or more than one of the first fiber components listed in the claim.  Applicant must indicate the exact number of items elected and the exact identity of each item elected.
g) In claim 28, Applicant must elect whether the items listed in the claim are additional/second probiotic or additional/second fiber components or both of these.  Applicant must indicate the exact number of items elected and the exact identity of each item elected.
h) In the combination of claims 13, 25, 26, 27 and 28 (28 only if Applicant elects in (g) above that the listed items are the second fiber component), Applicant must elect one of these five claims that recites the second fiber component.  In the one of these five claims that is elected for the second fiber component, Applicant must elect one or more than one of the items listed in that claim that is the second CEC.  Applicant must indicate the exact claim that is elected, the exact number of items elected in that claim and the exact identity of each item elected.
Applicant is required, in reply to this action, to elect in each category above a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923.  The examiner can normally be reached on M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached at 571 272 0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Also, as part of the current policy for increased Internet security, please fill out the electronic form PTO/SB/439 authorizing communication via the Internet, the link to which is http://www.uspto.gov/sites/default/files/documents/sb0439.pdf.  This form is a very brief and simple request.  Once the signed form is submitted online, it will become part of the PTO's image database (PAIR for Applicants) and nothing else need be filed.  The advantage of 
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2021-06-01